81 F.3d 152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl Tyrone WILLIAMS, a/k/a Bucky Williams, Defendant-Appellant.
No. 95-6819.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1996.Decided:  March 26, 1996.

Earl Tyrone Williams, Appellant Pro Se.
Gregory Welsh, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before WILKINS, WILLIAMS and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   Although he raises several ineffective assistance of counsel claims, he fails to establish prejudice.  Strickland v. Washington, 466 U.S. 668, 687 (1984).   Furthermore, Appellant's sentence of supervised release for a crime committed on July 1, 1987, does not violate the Ex Post Facto clause.  Gozlon-Peretz v. United States, 498 U.S. 395, 409-10 (1991).   Accordingly, we affirm the district court's order.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED